Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 6, the prior art (Iwanaga et al. – US 9355442), discloses a system and method of providing film thickness measured values obtained by measurement in advance at a plurality of points on a measurement preparation substrate and coordinates corresponding to the film thickness measured values are acquired.  The system further provides a pixel value at each coordinate extracted from a preparation imaged image obtained by imaging the measurement preparation substrate in advance by an imaging device. Correlation data between the pixel value extracted at each coordinates and the film thickness measured value at each coordinates is generated. A substrate being a film thickness measurement object is imaged by the imaging device to acquire an imaged image, and a film thickness of a film formed on the substrate being the film thickness measurement object is calculated on the basis of a pixel value of the imaged image and the correlation data (abstract, FIG 10, col. 8-9).  However, the prior art fails to disclose or suggest, in combination with the other claimed steps, instruct the imaging device to capture second image data of a surface of a third substrate on which a third film is formed, acquire second color information of a plurality of second sub-regions in a second region 10on the third substrate by using the second image data, the second region corresponding to the first region, and the plurality of second sub-regions corresponding to the plurality of first sub-regions, and 15estimate a thickness of the third film in the second region, by using the calculated correlation and the second color information of the plurality of second sub-regions.
The balance of claims are allowed based on dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877